701 Koehler Avenue, Suite 7 Ronkonkoma, NY 11779 631-981-9700 FOR IMMEDIATE RELEASE Lakeland Industries, Inc. Announces the closure of its Celaya, Mexico plant and the opening of its new Jerez, Mexico plant. Lakeland also announces the award of a significant Chemical Suit contract. RONKONKOMA, NY – May 2, 2007 Lakeland Industries, Inc. (NASDAQ: LAKE), today announced that it is closing its Celaya, Mexico manufacturing facility and opening a new and larger facility in Jerez, Mexico. Lakeland is making this change in facilities primarily to reduce the unit cost of its production. Jerez presents better labor, rental and transportation values than does our current Celaya plant and the Company believes it can realize savings of close to $500,000 annually once the production move is fully implemented in August 2007. The new Jerez facility will also double our capacity in Mexico and will be used for specialty woven items that are not made in China due to high tariffs and or quotas imposed by most customs departments in North and South America on such goods, but not dutiable if made in Mexico under the NAFTA and other Latin American Trade Treaties. The Company will take a $506,000 pretax write-off in its first quarter ended April 30, 2007 primarily attributable to $275,000 in legally mandated severance costs to its Celaya employees, $134,000 in other termination costs and $97,000 in moving and start-up costs. This will be the last quarter of restructuring expenses. We therefore expect earnings to increase sequentially from this nadir for the next three quarters. Key fabric prices will stabilize starting in June and should remain stable for the next 9-12 months. This in turn should stabilize margins and make future earnings more predictable. Lakeland also announced that its chemical protective division which makes suits for protection against highly hazardous chemicals and biologicals received a contract valued at approximately $800,000 from a major customer. About Lakeland Industries, Inc.: We manufacture and sell a comprehensive line of safety garments and accessories for the industrial protective clothing markets. Our products are sold by our in-house sales force and independent sales representatives to a network of over 800 safety and mill supply distributors. These distributors in turn supply end user industrial customers such as chemical/petrochemical, automobile, steel, glass, construction, smelting, janitorial, pharmaceutical and high technology electronics manufacturers, as well as medical facilities and laboratories. In addition, we supply federal, state and local governmental agencies and departments such as fire and police departments, airport crash rescue units, the Department of Defense, Department of Homeland Security, and the Centers for Disease Control. For more information concerning Lakeland, please visit us at: www.lakeland.com Contact: Lakeland Industries Gary Pokrassa, (631) 981-9700, GAPokrassa@lakeland.com Christopher J. Ryan (631) 981-9700, CJRyan@lakeland.com “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: Forward-looking statements involve risks, uncertainties and assumptions as described from time to time in Press Releases and 8-K(s), registration statements, annual reports and other periodic reports and filings filed with the Securities and Exchange Commission or made by management.
